Appeal from order, Supreme Court, New York County (Jacqueline W Silbermann, J.), entered on or about October 7, 2004, which denied defendant’s motion for re-argument, unanimously dismissed, with costs in favor of plaintiff.
Defendant has not presented an appealable order for our review (Marine Midland Bank v Freedom Rd. Realty Assoc., 203 AD2d 538 [1994]). The motion was properly denominated as one for reargument. Even were we to review, we would find that the court’s adherence to its prior decision with respect to the methodology for valuing the marital residence was neither inequitable nor an abuse of discretion (Poster v Poster, 287 AD2d 411 [2001]). Nor did defendant establish, by legally adequate proof, any changed financial circumstances warranting the remaining relief she seeks. Concur—Buckley, P.J., Marlow, Sullivan, Catterson and McGuire, JJ.